DETAILED ACTION
1.	The indicated allowability of claims 1-19 is withdrawn, as communicated in the Office action of Feb. 22, 2022, in view of the reference(s) to WO2015/028545 A1.  Upon a review of the reference, it was decided that a further prosecution is needed.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1,2,3,6,14,15,19 is/are rejected under 35 U.S.C. 102(a)(a) as being anticipated by Oksman (WO2015/028545 A1).
Claims 1 and 19. 
Oksman discloses an access node  (Fig.2 shows a downstream, thus an access node), comprising at least one processor and memory storing instructions that when executed by the at least one processor (page 27, lines 1-9 describes storage medium, i.e., a memory, and a processor)  cause a local transceiver (fig 1, page 7, lines 14-17) of the access node to transmit signaling data via a subscriber line (page 1:10-14 describes a digital subscriber line) to a remote transceiver (fig 6 and page 17, lines 14-19 describing the transmitter communicating parameters, i.e., signaling data, to the receiver; also see page 15, lines 4-19 for a discussion of the parameters), the signaling data identifying particular symbol positions within a sequence of symbols transmitted over the subscriber line (page 21: 6-20 describes the particular position of the pilot symbols is 

Claim 2.  
Oksman discloses that the characterized direct communication channel is a direct communication channel from a local transmitter within the local transceiver to a remote receiver within the remote transceiver.  See page 5:10-20 describing direct connections. 

Claim 3
Oksman discloses that the characterized direct channel is a direct communication channel from a remote transmitter in the remote transceiver to a local receiver in the local transceiver. See page 5:10-20 describing direct connections.


Claim 6.


Claim 14. 
Oksman discloses a subscriber device  (Fig.3 shows a upstream, thus an access node), comprising at least one processor and memory storing instructions that when executed by the at least one processor (page 27, lines 1-9 describes storage medium, i.e., a memory, and a processor)  cause a local transceiver (fig 1, page 7, lines 14-17) of the access node to transmit signaling data via a subscriber line (page 1:10-14 describes a digital subscriber line) to a remote transceiver (fig 6 and page 17, lines 14-19 describing the transmitter communicating parameters, i.e., signaling data, to the receiver; also see page 15, lines 4-19 for a discussion of the parameters), the signaling data identifying particular symbol positions within a sequence of symbols transmitted over the subscriber line (page 21: 6-20 describes the particular position of the pilot symbols is settled between transmitter and receiver prior to transitioning into L2 mode”) during show-time (Fig.5 shows that L2 modes and L0 modes take place after initialization and thus during showtime; also page 26, lines 11-14 and Figure 3. This agrees with the way “showtime” is described in the applicant’s disclosure on page 3 (reproduced below)) as being suitable for characterizing a direct communication channel between the local transceiver and the remote transceiver (page 9, lines 1-5, 8-15, pilot signals may be transmitted during regular data transmission and “synchronization symbols may be used as pilot signals”; page 6, lines 21-22, page 13, lines 8-11, page 14, lines 9-18, page 19, lines 23-25; sync symbols or pilot sequences are used for direct channel estimation).  


Oksman discloses that the characterized direct channel is a direct communication channel from a remote transmitter in the remote transceiver to a local receiver in the local transceiver. See page 5:10-20 describing direct connections. The channel characterization or estimate is performed at the local receiver in response to the reception of pilot symbols. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oksman (WO2015/028545 A1) in view of Laraway et al (US 9,240,911) as applied to claims 1 and 15 respectively.
Oksman discloses all the subject matter as discussed above but for the characterization of the direct channel comprising at least one of:
initializing or updating coefficients of a channel equalizer;

Laraway et al teaches that pilot sysmbols are used to update the coefficients of a channel equalizer.  See col.5:40-45 and col.6:6-24.   Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to characterize the subscriber line of Oksman by using its pilot symbols to update the coefficients of a channel equalizer during the pilot symbol positions as taught by Laraway et al. 
6.	Claims 8,12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oksman (WO2015/028545 A1) in view of Schenk et al (US 2010/0195478) as applied to claim 1 and 15 respectively.
Oksman discloses all the subject matter as discussed above except that at least one subcarrier of symbols transmitted during the particular symbol positions are modulated with a probe sequence chosen from a set of mutually orthogonal probe sequences. Schenk et al teaches using pilot symbols based on orthogonal sequence.   See paragraph [0031]. Moreover, the channel characterization or estimate is performed at the local receiver in response to the reception of pilot symbols.    Thus, it would have been obvious to one skilled in the art prior to the filing of the present application to module the subcarriers of the DSL of pilot symbols with a probe sequence chosen from a set of mutually orthogonal probe sequences as taught by Schenk et al for the purpose of reducing interference. 

7.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oksman (WO2015/028545 A1) in view of Walton et al (WO2007/137281) as applied to claim
. 

Allowable Subject Matter
8.	Claims 4,5,10,11,13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KIM whose telephone number is (571)272-3039. The examiner can normally be reached 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Kevin Kim
Examiner
Art Unit 2631



/KEVIN KIM/Primary Examiner, Art Unit 2632